Case: 20-1449    Document: 35     Page: 1   Filed: 02/26/2021




   United States Court of Appeals
       for the Federal Circuit
                  ______________________

  CREATIVE MANAGEMENT SERVICES, LLC, DBA
                    MC-2,
              Plaintiff-Appellant

                             v.

                    UNITED STATES,
                    Defendant-Appellee
                  ______________________

                        2020-1449
                  ______________________

     Appeal from the United States Court of Federal Claims
 in No. 1:18-cv-01864-LKG, Judge Lydia Kay Griggsby.
                  ______________________

                Decided: February 26, 2021
                 ______________________

     CHARLES A. WEISS, Bryan Cave Leighton Paisner LLP,
 St. Louis, MO, for plaintiff-appellant. Also represented by
 STEPHEN R. SNODGRASS; ADAM L. SHAW, Washington, DC.

     SONIA W. MURPHY, Commercial Litigation Branch,
 Civil Division, United States Department of Justice, Wash-
 ington, DC, for defendant-appellee. Also represented by
 DEBORAH ANN BYNUM, JEFFREY B. CLARK, ROBERT EDWARD
 KIRSCHMAN, JR.
                   ______________________
Case: 20-1449     Document: 35     Page: 2     Filed: 02/26/2021




 2                CREATIVE MGMT. SERVS., LLC   v. UNITED STATES



     Before PROST, Chief Judge, LOURIE and STOLL, Circuit
                           Judges.
 STOLL, Circuit Judge.
     Creative Management Services, LLC appeals the deci-
 sion of the United States Court of Federal Claims dismiss-
 ing its complaint as time-barred. Because the complaint
 was not timely filed within the twelve-month statute of
 limitations established by the Contract Disputes Act,
 41 U.S.C. § 7104(b)(3), we affirm.
                         BACKGROUND
                               I
     In July 2009, Creative Management Services, LLC,
 d/b/a MC-2 (MC-2) was awarded Government Services Ad-
 ministration (GSA) task order GSA-00-09-AA-0203 (the
 Task Order) to provide marketing and logistical support
 services for the annual GovEnergy Conference. The award
 was made based on MC-2’s “no cost proposal to GSA,”
 J.A. 68, under which the “[c]ost for [MC-2’s] service w[ould]
 be 12% of all revenue generated from booth sales, sponsor-
 ship sales and registration sales by MC-2 for each confer-
 ence,” J.A. 65. The Task Order covers a base year from
 August 13, 2009, through August 31, 2010, with four one-
 year options. It further states that “Contractor perfor-
 mance for GovEnergy . . . shall be [in accordance with] the
 attached [Statement of Work] & at the prices based on es-
 timated sales as stated herein.” J.A. 64.
     Relevant to this appeal, the Statement of Work re-
 quires that MC-2 “establish a separate bank account for all
 the revenue collected on behalf of the conference as a result
 of registration, exhibit sales and sponsorship sales.”
 J.A. 75 § 2.4.2. It also specifies:
      For this conference, during the course of this con-
      tract, the Contractor shall collect monies from at-
      tendee and exhibitor registration fees.        The
Case: 20-1449    Document: 35       Page: 3      Filed: 02/26/2021




 CREATIVE MGMT. SERVS., LLC   v. UNITED STATES                 3



    Contractor shall collect and account for such mon-
    ies and hold them in trust for GovEnergy. The Con-
    tractor shall maintain and provide to GovEnergy
    an accounting of all incoming monies in order to as-
    sure GovEnergy that all collected revenue has been
    accounted for.
    The monies collected shall comprise the “Reserve”
    for the conference event. With the GSA [Con-
    tracting Officer’s Technical Representative
    (COTR’s)] written authorization upon review
    of a written monthly invoice, the COTR may
    direct the Contractor to pay itself for services
    provided, as well as the other monthly ex-
    penses, from the respective conference event
    “Reserve”.
 J.A. 81 § 4.0. The Statement of Work further requires
 MC-2 to provide a “monthly expense-revenue report [that]
 shall include, [at] minimum, itemized expenditures, regis-
 tration and tradeshow fees collected, and balance of the
 ‘Reserve’ prior to and after applying the invoice.” J.A. 80
 § 2.4.22.
    MC-2 successfully performed the Task Order in 2009,
 2010, and 2011, but GSA canceled the 2012 GovEnergy
 Conference before it began.
                               II
      On July 18, 2012, “[t]he Government request[ed] that
 MC-2 return the entire Reserve Fund . . . as well as an ac-
 counting of the amounts in the Reserve Fund over the life
 of the contract,” indicating that based on the Government’s
 “records[,] the amount of Reserve Fund is at least
 $1,230,127.05.” J.A. 93. MC-2 purportedly responded by
Case: 20-1449    Document: 35      Page: 4    Filed: 02/26/2021




 4               CREATIVE MGMT. SERVS., LLC   v. UNITED STATES



 letter 1 two days later. The letter argued that GSA never
 before “claim[ed] that it was entitled to the difference be-
 tween the [GovEnergy Conference] revenue and expenses,”
 that MC-2, not GSA, was “entitled to any excess revenue,”
 and that MC-2 had “submitted to the GSA a final account-
 ing showing all revenue and expenses” at the end of each
 contracting year. J.A. 103. 2 In August 2012, MC-2 submit-
 ted to GSA a termination-for-convenience proposal and
 supporting documentation that outlined MC-2’s termina-
 tion costs.
      In May 2013, GSA sent MC-2 a letter to “open[] negoti-
 ations on MC-2’s proposed termination costs.” J.A. 94.
 GSA sent MC-2 another letter in January 2014, again re-
 questing that MC-2 “provide an accounting of the monies
 held in the ‘Reserve’ account.” J.A. 98. GSA characterized
 its letter as “a second demand to MC-2 that all monies re-
 maining in the account be returned to GSA.” Id. GSA also
 stated its “belief that the Reserve account under the control
 of MC-2 contained in excess of $1.3 million in 2012.” Id.
     MC-2 responded in February 2015 that it had provided
 the requested information in July 2012 and that “MC-2 im-
 mediately refunded all monies raised by MC-2 for [the 2012
 GovEnergy Conference] as was requested by GSA immedi-
 ately following the cancelation.” J.A. 100. After stating its
 belief that “any accounting related to previous years[’]
 events that were successfully completed are not at issue
 now,” MC-2 requested that GSA “consider immediate set-
 tlement of [MC-2’s] cancellation proposal.” Id.




     1   The July 20, 2012 letter is not signed or printed on
 letterhead.
     2   In a July 11, 2012 email, MC-2 provided GSA an
 accounting summary indicating that the “[t]otal surplus at
 the end of the 2011 event is 1,288,429.05.” J.A. 92.
Case: 20-1449    Document: 35        Page: 5     Filed: 02/26/2021




 CREATIVE MGMT. SERVS., LLC   v. UNITED STATES                 5



      Four months later, the GSA contracting officer re-
 sponded. He noted that, although MC-2’s February 2015
 response referenced and attached the July 2012 letter, that
 letter was not in the contract file. He also noted that, un-
 like previous MC-2 letters, the July 2012 letter was not on
 MC-2 letterhead and was not signed. Accordingly, the con-
 tracting officer requested that MC-2 provide a signed copy
 of the July 2012 letter and evidence that it was sent to
 GSA. Citing § 4.0 of the Statement of Work, GSA took the
 position that “the excess monies from one conference year
 [were] to be used for the following year’s conference ex-
 penses.” J.A. 104. GSA refused to accept MC-2’s positions
 “that there are no remaining reserve funds, and in the al-
 ternative that MC[-]2 is entitled to such monies if they ex-
 ist, without receiving the required final accounting.” Id.
     MC-2 responded in August 2015, maintaining its posi-
 tion that there was no Reserve Fund carried over from year
 to year, and that it was “not holding any money that be-
 longs to the Government.” J.A. 108.
                               III
      On November 10, 2015, GSA sent MC-2 a “letter
 provid[ing] the Contracting Officer’s final decision” on
 MC-2’s final termination settlement proposal, which had
 sought $717,680.10. J.A. 31. After recounting GSA’s de-
 mand letters and evaluating MC-2’s termination proposal,
 the contracting officer approved a settlement amount of
 $628,415.37 for MC-2. Nevertheless, the contracting of-
 ficer denied MC-2’s claim. The contracting officer reasoned
 that “[t]he termination proposal negotiations . . . resulted
 in a proposed settlement amount the Government believes
 is significantly less than the monies held by MC-2 in the
 Reserve Fund; thereby resulting in the likelihood of MC-2
 owing the Government due to an offset.” J.A. 39.
     Discussing the background of MC-2’s claim, the deci-
 sion stated that “MC-2, prior to the cancellation of the Con-
 ference, had sent the Contracting Officer an email dated
Case: 20-1449    Document: 35      Page: 6    Filed: 02/26/2021




 6               CREATIVE MGMT. SERVS., LLC   v. UNITED STATES



 July 11, 2012, stating that the surplus at the end of the
 2011 GovEnergy Conference was nearly $1.3 million—i.e.,
 $1,288,429.05.” J.A. 32. In providing reasons for the denial
 of MC-2’s claim, the decision noted that “[t]he contract file
 contains information from MC-2 that reflects the existence
 of a Reserve Fund in the amount of approximately $1.2 mil-
 lion required to be held in trust on behalf of the Govern-
 ment.” J.A. 40. Because “[r]epeated efforts by GSA
 personnel to receive a full and accurate accounting of the
 Reserve Fund from MC-2 were not forthcoming,” the con-
 tracting officer stated that “GSA ha[d] relied on MC-2’s in-
 formation that there is over a $1.2 million surplus in the
 Reserve Fund controlled by MC-2” in reaching a final deci-
 sion on MC-2’s termination settlement proposal. J.A. 33.
     Accordingly, the contracting officer determined that
 “MC-2 is actually indebted to the Government,” J.A. 31,
 and restated the Government’s “demand[] that MC-2 re-
 turn all monies remaining in the account to GSA,” J.A. 40.
 The decision further informed MC-2 that “GSA considers
 the Reserve Fund balance a contract debt in accordance
 with [Federal Acquisition Regulation (FAR)] 32.603.” 3 Id.
     In January 2018, GSA sent MC-2 a follow-up letter
 stating that GSA “hereby demands payment in the amount
 of $660,013.68 and applicable interest on this amount from
 July 18, 2012.” J.A. 42. The letter characterized the No-
 vember 2015 decision as “determin[ing] that MC-2 failed to
 account for, and improperly retained, $1,288,429.05 that
 was held in trust for the Government.” Id. GSA pointed
 out that the November 2015 decision “determined that
 MC-2 was entitled to $628,415.37 resulting from the


     3  FAR 32.603(a) provides: “If the contracting officer
 has any indication that a contractor owes money to the
 Government under a contract, the contracting officer shall
 determine promptly whether an actual debt is due and the
 amount.”
Case: 20-1449     Document: 35      Page: 7      Filed: 02/26/2021




 CREATIVE MGMT. SERVS., LLC   v. UNITED STATES                 7



 termination for convenience” of the 2012 Task Order. Id.
 GSA arrived at the sum in its 2018 letter by taking the dif-
 ference between the money MC-2 retained in the Reserve
 Fund and MC-2’s termination-for-convenience entitlement.
 Id. Because MC-2 had “elect[ed] not to appeal the [2015]
 Final Decision,” GSA deemed MC-2’s debt to the Govern-
 ment “final and conclusive.”       Id. (citing 41 U.S.C.
 § 7103(g)).
                               IV
     On December 6, 2018, MC-2 filed a complaint in the
 Court of Federal Claims seeking a declaratory judgment
 against the Government. Relevant to this appeal, MC-2
 sought declarations that (1) “GSA did not provide a sum
 certain for its claim until, at the earliest, its letter of Jan-
 uary 31, 2018,” J.A. 25; and (2) “[t]he GSA letter of Novem-
 ber 10, 2015, was not a final decision as to the
 Government’s claim for a refund of the excess of reve-
 nue . . . because the letter failed to state a sum certain for
 the Government’s claim,” J.A. 27.
     The Government moved to dismiss for lack of subject-
 matter jurisdiction pursuant to Rule 12(b)(1) of the Rules
 of the Court of Federal Claims (RCFC), arguing that
 MC-2’s declaratory judgment complaint was untimely be-
 cause it was not brought within twelve months of the No-
 vember 2015 decision.        J.A. 50, 59; see 41 U.S.C.
 § 7104(b)(3) (providing that an action in federal court chal-
 lenging a contracting officer’s final decision must be filed
 within twelve months of receipt of the decision).
     In agreeing with the Government that MC-2’s declara-
 tory judgment claims regarding the Reserve Fund were un-
 timely, the Court of Federal Claims resolved three
 questions in the affirmative: (1) “whether the GSA issued
 a valid claim under the [Contract Disputes Act (CDA)] for
 the return of the Reserve Funds”; (2) “whether the GSA’s
 CDA claim was the subject of a written decision by the GSA
 contracting officer”; and (3) “whether MC-2 failed to
Case: 20-1449    Document: 35      Page: 8    Filed: 02/26/2021




 8               CREATIVE MGMT. SERVS., LLC   v. UNITED STATES



 commence this action within 12 months of receiving the
 GSA contracting officer’s final decision on the govern-
 ment’s CDA claim.” Creative Mgmt. Servs., LLC v. United
 States, No. 18-1864C, 2020 WL 102992, at *6 (Fed. Cl.
 Jan. 8, 2020).
      As to the first question, the court noted that the CDA
 does not define “claim.” Therefore, the court applied the
 definition of “claim” set out in the FAR—“a written demand
 or written assertion by one of the contracting parties seek-
 ing, as a matter of right, the payment of money in a sum
 certain.” Id. (quoting 48 C.F.R. § 2.101). Applying this def-
 inition, the court concluded that “GSA issued a written de-
 mand to MC-2 for the return of the Reserve Funds on two
 separate occasions”: (1) GSA’s July 18, 2012 email “re-
 quest[ing] that MC-2 return the entire Reserve Fund,”
 amounting to “at least $1,230,127.05,” id. (emphasis omit-
 ted) (quoting J.A. 93); and (2) GSA’s January 2014 letter
 stating “a second demand to MC-2 that all monies remain-
 ing in the [Reserve] account be returned to GSA,” id. (al-
 teration in original) (quoting J.A. 98). Acknowledging that
 GSA’s 2012 and 2014 communications “do not state the ex-
 act dollar amount,” the court nonetheless reasoned that the
 communications demanded a “sum certain” because they
 “demand[ed] the return of ‘the entire Reserve Fund’ and ‘all
 monies’ contained in the Reserve Fund,” which were “held
 in ‘a separate bank account for all the revenue collected on
 behalf of the conference.’” Id. at *7 (first quoting J.A. 93;
 then quoting J.A. 98; and then quoting J.A. 75). In other
 words, GSA’s demands stated a “sum certain” because
 “MC-2 could have readily calculated the precise amount of
 the funds contained in the Reserve Fund by obtaining the
 current balance for the Reserve Fund account.” Id.
     Regarding the second question, the Court of Federal
 Claims determined that the Government’s CDA claim was
 the subject of the contracting officer’s 2015 decision, be-
 cause the contracting officer “addressed and analyzed the
 government’s demand that MC-2 return the Reserve
Case: 20-1449    Document: 35       Page: 9      Filed: 02/26/2021




 CREATIVE MGMT. SERVS., LLC   v. UNITED STATES                 9



 Funds.” Id. First, the decision noted “GSA’s belief that
 MC-2 is actually indebted to the Government” by keeping
 and not accounting for money in excess of MC-2’s certified
 claim. Id. (quoting J.A. 31). Second, the decision “refers to
 the pertinent contractual requirements of the MC-2 Task
 Order with regard[] to the Reserve Funds,” namely, § 2.4.2.
 Id. (citing J.A. 32). Third, the decision referenced the con-
 tracting officer’s 2012 and 2014 communications demand-
 ing return of the Reserve Funds. Finally, the contracting
 officer “den[ied] MC-2’s claim for termination for conven-
 ience costs, because the proposed settlement amount ‘is sig-
 nificantly less than the monies believed held by MC-2 in the
 Reserve Fund.’” Id. at *8 (quoting J.A. 39). The court re-
 jected MC-2’s assertion that the January 2018 letter from
 GSA represented the contracting officer’s final decision on
 the Government’s CDA claim.
     Because the court concluded that the “contracting of-
 ficer issued a final decision on the government’s CDA claim
 demanding the return of the Reserve Funds on Novem-
 ber 10, 2015,” it held that “MC-2’s Reserve Fund claims—
 which have been filed more than 12 months after MC-2 re-
 ceived the GSA contracting officer’s final decision—are un-
 timely.” Id. (citing 41 U.S.C. § 7104(b)(3)).
     MC-2 appeals. We have jurisdiction pursuant to
 28 U.S.C. § 1295(a)(3).
                         DISCUSSION
     MC-2’s sole argument on appeal is that the Court of
 Federal Claims erred in concluding that the contracting of-
 ficer’s November 2015 decision was a final decision on a
 CDA claim by the Government against MC-2 because the
 decision did not state a “sum certain” as required by the
 CDA and the FAR. We find MC-2’s argument unpersua-
 sive.
Case: 20-1449    Document: 35      Page: 10    Filed: 02/26/2021




 10              CREATIVE MGMT. SERVS., LLC   v. UNITED STATES



                               I
     The Government filed its motion to dismiss for failure
 to comply with the timing requirement of 41 U.S.C.
 § 7104(b)(3) as a motion for lack of subject-matter jurisdic-
 tion under RCFC 12(b)(1). Arguably, the Government
 should have brought its motion under RCFC 12(b)(6). In-
 deed, we have questioned whether compliance with the
 twelve-month filing period in § 7104(b)(3) is a jurisdictional
 requirement. Guardian Angels Med. Serv. Dogs, Inc.
 v. United States, 809 F.3d 1244, 1252 (Fed. Cir. 2016). For
 purposes of this case, however, we need not resolve the is-
 sue, as our consideration of the merits does not turn on
 whether we consider the Government’s motion as one filed
 under RCFC 12(b)(1) as opposed to RCFC 12(b)(6). See
 Morrison v. Nat’l Austl. Bank Ltd., 561 U.S. 247, 254 (2010)
 (declining to remand when “nothing in the analysis of the
 court[] below turned on the mistake, [and] a remand would
 only require a new Rule 12(b)(6) label for the same
 Rule 12(b)(1) conclusion”). The Court of Federal Claims’
 dismissal of a complaint for lack of subject-matter jurisdic-
 tion under RCFC 12(b)(1) and its dismissal of a complaint
 for failure to state a claim under RCFC 12(b)(6) are both
 reviewed de novo. Walby v. United States, 957 F.3d 1295,
 1298 (Fed. Cir. 2020). “[W]hen ruling on a defendant’s mo-
 tion to dismiss, a judge must accept as true all of the fac-
 tual allegations contained in the complaint.” Erickson
 v. Pardus, 551 U.S. 89, 94 (2007) (citations omitted). 4




      4   When deciding a RCFC 12(b)(1) motion that chal-
 lenges the truth of jurisdictional facts alleged in the com-
 plaint, “the court accepts as true all uncontroverted factual
 allegations in the complaint, and construes them in the
 light most favorable to the plaintiff.” Stephens v. United
 States, 884 F.3d 1151, 1155 (Fed. Cir. 2018) (quoting Estes
 Express Lines v. United States, 739 F.3d 689, 692 (Fed. Cir.
Case: 20-1449    Document: 35       Page: 11     Filed: 02/26/2021




 CREATIVE MGMT. SERVS., LLC   v. UNITED STATES               11



     Under the CDA, the Court of Federal Claims may hear
 actions filed within twelve months of a contracting officer’s
 final decision on a claim. 41 U.S.C. § 7104(b)(3). Jurisdic-
 tion in the Court of Federal Claims “requires both a valid
 claim and a contracting officer’s final decision on that
 claim.” M. Maropakis Carpentry, Inc. v. United States,
 609 F.3d 1323, 1327 (Fed. Cir. 2010) (citing James M. Ellett
 Constr. Co. v. United States, 93 F.3d 1537, 1541–42
 (Fed. Cir. 1996)). The CDA also requires that “[e]ach claim
 by the Federal Government against a contractor relating to
 a contract shall be the subject of a written decision by the
 contracting officer.” 41 U.S.C. § 7103(a)(3). Because the
 CDA does not define a “claim,” we look to the definition of
 “claim” in the FAR, at 48 C.F.R. § 2.101. Maropakis,
 609 F.3d at 1327 (citing Reflectone, Inc. v. Dalton, 60 F.3d
 1572, 1575 (Fed. Cir. 1995) (en banc)). Section 2.101 pro-
 vides, in relevant part: “Claim means a written demand or
 written assertion by one of the contracting parties seeking,
 as a matter of right, the payment of money in a sum cer-
 tain, the adjustment or interpretation of contract terms, or
 other relief arising under or relating to the contract.”
                               II
      As a threshold matter, we note that there is no require-
 ment under the CDA that a final decision by a contracting
 officer state a “sum certain.” Instead, a final decision by a
 contracting officer must address a CDA claim that itself
 must state a “sum certain.” See 41 U.S.C. §§ 7103(a)(3),
 7104(b)(3); 48 C.F.R. § 2.101; Maropakis, 609 F.3d at 1327.
 We construe MC-2’s argument as an assertion that the No-
 vember 2015 decision did not address any claim stating a
 “sum certain” as required under the CDA.




 2014)). But this distinction does not apply here, as our
 analysis does not implicate any controverted facts.
Case: 20-1449    Document: 35      Page: 12    Filed: 02/26/2021




 12              CREATIVE MGMT. SERVS., LLC   v. UNITED STATES



     We agree with the Court of Federal Claims that GSA’s
 2012 and 2014 communications each states a claim for a
 “sum certain,” and that those communications were the
 subject of the contracting officer’s November 2015 decision.
 We therefore conclude that the Court of Federal Claims did
 not err in determining that the contracting officer’s Novem-
 ber 2015 decision was a final decision on a CDA claim by
 the Government against MC-2, and that it did not err in
 dismissing MC-2’s declaratory judgment complaint as un-
 timely.
      There is “no requirement in the [Contract] Disputes
 Act that a ‘claim’ must be submitted in any particular form
 or use any particular wording.” Cont. Cleaning Maint., Inc.
 v. United States, 811 F.2d 586, 592 (Fed. Cir. 1987). Ra-
 ther, “[a]ll that is required is . . . a clear and unequivocal
 [written] statement that gives the contracting [party] ade-
 quate notice of the basis and amount of the claim.” Id. (first
 citing Tecom, Inc. v. United States, 732 F.2d 935, 936–37
 (Fed. Cir. 1984); and then citing Metric Constr. Co.
 v. United States, 1 Cl. Ct. 383, 392 (1983)). The require-
 ment that a claim demand a “sum certain” serves to provide
 the parties with notice of the amount of the claim. See
 Modeer v. United States, 68 Fed. Cl. 131, 137 (2005) (“The
 sum certain requirement is met if the contracting officer
 can determine the amount claimed by a simple mathemat-
 ical calculation.” (citation omitted)), aff’d, 183 F. App’x
 975, 977 (Fed. Cir. 2006); see also Appellant’s Br. 14 (ac-
 knowledging that the purpose of the “sum certain” require-
 ment is to make it “so that the contractor knows the
 amount of the claim”).
     Here, GSA’s 2012 and 2014 communications provided
 MC-2 with notice of the amount of the Government’s claim.
 Each of these communications met the “sum certain” re-
 quirement, making clear that the Government was de-
 manding the return of all of the money in the Reserve Fund
 controlled by MC-2. J.A. 93 (“request[ing] that MC-2 re-
 turn the entire Reserve Fund”); J.A. 98 (demanding that
Case: 20-1449    Document: 35      Page: 13      Filed: 02/26/2021




 CREATIVE MGMT. SERVS., LLC   v. UNITED STATES               13



 “all monies remaining in the account be returned to GSA”).
 Indeed, MC-2 did not even need to perform a “simple math-
 ematical calculation,” Modeer, 68 Fed. Cl. at 137, to deter-
 mine the amount of the Government’s claim. As the
 account holder for the Reserve Fund, MC-2 only needed to
 check the Reserve Fund account balance to confirm the
 amount of the Government’s claim.
     That GSA’s 2012 and 2014 communications do not de-
 mand an exact monetary sum is of no significance. The law
 does not require that a CDA claim identify a precise mone-
 tary amount to state a “sum certain.” See Modeer,
 183 F. App’x at 977 (affirming trial court’s decision that a
 contractor’s claim for rent for a holdover period stating a
 pro rata annual rent presented a “sum certain,” even
 though the total number of months of holdover rent was
 not yet known when the claim was filed). Like the total
 rent due in Modeer, the amount of money in the Reserve
 Fund account was readily ascertainable to the party
 against whom the claim was made. Because MC-2 con-
 trolled the bank account containing the Reserve Fund,
 GSA’s demand for all money in that account made it such
 that MC-2 knew or could easily ascertain the precise
 amount of the Government’s claim.
     Given that MC-2 had readily available all of the infor-
 mation necessary to determine the amount of the Govern-
 ment’s claim, GSA’s use of qualifying terms like
 “approximately” to refer to the Reserve Fund balance does
 not undermine the conclusion that GSA’s 2012 and 2014
 communications state a “sum certain.” Contrary to MC-2’s
 assertions, there is no rule that “[q]ualifying terms like
 ‘nearly’ or ‘approximately,’ . . . cannot be a sum certain.”
 Appellant’s Br. 18 (citing J.P. Donovan Constr., Inc. v. Ma-
 bus, 469 F. App’x 903, 907–08 (Fed. Cir. 2012)). Our con-
 clusion that the claim in Donovan did not state a “sum
 certain” was premised not solely on the presence of quali-
 fying language, but also on the fact that the claim “did not
 include supporting documents that would allow the
Case: 20-1449    Document: 35      Page: 14     Filed: 02/26/2021




 14               CREATIVE MGMT. SERVS., LLC   v. UNITED STATES



 contracting officer to substantiate the claim.” 469 F. App’x
 at 908. “In that form, [Donovan’s] claimed amount was un-
 ascertainable.” Id. That is not the case here.
     Finally, GSA’s articulation of differing Reserve Fund
 balance amounts at different times does not undermine the
 conclusion that GSA’s 2012 and 2014 communications each
 states a claim for a “sum certain.” The Reserve Fund bal-
 ances expressed in these communications and the Novem-
 ber 2015 decision uniformly refer to characterizations of
 the amount of money that GSA believed was in the Reserve
 Fund based on the information in its possession, not to a
 particular amount of money that the Government was de-
 manding. E.g., J.A. 32 (referring to MC-2’s 2012 email,
 which “stat[ed] that the surplus at the end of the 2011
 GovEnergy Conference was nearly $1.3 million”); J.A. 33
 (“GSA has relied on MC-2’s information that there is over
 a $1.2 million surplus in the Reserve Fund controlled by
 MC-2.”); J.A. 40 (noting that “[t]he contract file contains in-
 formation from MC-2 that reflects the existence of a Re-
 serve Fund in the amount of approximately $1.2 million”
 and “demand[ing] that MC-2 return all monies remaining
 in the account”). In stating its beliefs regarding the Re-
 serve Fund balance, GSA reasonably relied on information
 provided by MC-2, which, as the account holder, was in the
 best position to know the exact balance of the Reserve
 Fund. GSA’s belief at any given time with respect to the
 amount of money in the Reserve Fund did not change the
 amount of money present in the Reserve Fund or make that
 amount uncertain or unknown to MC-2. The Government
 consistently claimed that MC-2 owed the Government the
 entire balance of the Reserve Fund, an amount readily as-
 certainable to MC-2 as the Reserve Fund account holder.
     In sum, we agree with the Court of Federal Claims that
 GSA’s 2012 and 2014 communications each states a claim
 for a “sum certain” under the CDA. We also agree that
 GSA’s 2012 and 2014 CDA claims were the subject of the
 contracting officer’s November 2015 decision. Because
Case: 20-1449   Document: 35       Page: 15      Filed: 02/26/2021




 CREATIVE MGMT. SERVS., LLC   v. UNITED STATES               15



 MC-2 did not file its declaratory judgment action until De-
 cember 2018, we conclude that MC-2’s complaint was time-
 barred under 41 U.S.C. § 7104(b)(3), and that the Court of
 Federal Claims did not err in dismissing MC-2’s complaint.
                        CONCLUSION
     We have considered MC-2’s remaining arguments and
 do not find them persuasive. Accordingly, we affirm the
 decision of the Court of Federal Claims dismissing MC-2’s
 declaratory judgment action as untimely.
                       AFFIRMED